In re Alma Finance Group; Alma Finance, LLC; Alma Fund Group; Mahabir, Krishna;—Defendant(s); Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. N, No. 2006-6139; to the Court of Appeal, Fourth Circuit, No. 2011-C-1277.
*321Granted. The evidence attached to the application reveals the application to the court of appeal was filed timely. See Rambo v. Willis-Knighton Bossier Health Center, 00-2157 (La.7/28/00), 766 So.2d 1262. Accordingly, the application is remanded the court of appeal for consideration on the merits.